Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to reply filed 4/25/2022.
Claims 1-17 are pending. Claims 8-10, 12, and 15-17 have been withdrawn. Claims 1, 5, 11 and 14 have been amended.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Surthi et al. US 2021/0343729 A1 (Surthi).

    PNG
    media_image1.png
    551
    797
    media_image1.png
    Greyscale

In re claim 1, Surthi discloses (e.g. FIGs. 19-20) a semiconductor device comprising: 
a stack structure 12 including conductive patterns 32 spaced apart from each other; 
a channel structure 44 penetrating the stack structure 12; 
a slit insulating layer 90 penetrating the stack structure 12 in a first direction (vertical in FIG. 19); and
a source contact 17 (¶ 30) in contact with the slit insulating layer 90 (¶ 50 describes channel 44 directly contact source structure, thus implying stack 12 is directly on the source contact 17, which would result in the insulating layer 90 to be in contact with the source contact 17 through vertical stacking),
wherein air gaps 76 are defined between the conductive patterns 32, 
wherein the slit insulating layer 90 includes a first interposition part (part of 90 between 32, or P1 as annotated in FIG. 19 above) covering a sidewall of one of the conductive patterns 32 and a second interposition part (part of 90 between 76, or P2 as annotated in FIG. 19 above) covering one of the air gaps 76 from the side, and 
wherein a smallest width of the second interposition part (part P2 between 76) in a second direction (horizontal direction in FIG. 19) perpendicular to the first (vertical direction) is smaller than a smallest width of the first interposition part (part P1 between 32) in the second (horizontal) direction.

In re claim 2, Surthi discloses (e.g. FIGs. 19-20) wherein a width of the second interposition part (part of 90 between 76 or P2) becomes larger approaching the first interposition part (part of 90 between 32 or P1) from a central level of the second interposition part (part of 90 between 76).

In re claim 3, Surthi discloses (see FIG. 19 above) wherein a width of the first interposition part P1 (see FIG. 19 above) becomes smaller approaching the second interposition part P2 (see FIG. 19 above) from a central level of the first interposition part P1. Part of P1 has decreasing width approaching P2 as annotated in FIG. 19 above.

In re claim 4, Surthi discloses (e.g. FIG. 19) wherein a width of the second interposition part (part of 90 between 76 or P2) is smallest at a central level of an air gap 76 adjacent to the second interposition part.


Claims 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. US 2017/0229474 A1 (Shimizu).

    PNG
    media_image2.png
    703
    589
    media_image2.png
    Greyscale

In re claim 11, Shimizu discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a stack structure 15 including conductive patterns 13 spaced apart from each other; 
a channel structure 20 penetrating the stack structure 15; 
a slit insulating layer 18 penetrating the stack structure 15 in a first direction (z); and
a source contact 17 in contact with the slit insulating layer 18, 
wherein air gaps 41 are defined between the conductive patterns 13, 
wherein the slit insulating layer 18 includes (see FIG. 3) a second (left) sidewall defining an air gap 41 adjacent to a first (right) sidewall facing the second (left) sidewall, and 
wherein the first (right) sidewall and the second (left) sidewall are curved (see FIG. 3), and
wherein a sidewall of the source contact 17 is all curved (a sidewall of 17b for a section adjacent to the airgap 41 is “all curved”).

In re claim 13, Shimizu discloses (e.g. see FIG. 3) wherein the first and second sidewalls (left and right sidewalls of 18) are formed asymmetrically to each other.

In re claim 14, Shimizu discloses (e.g. see FIG. 3) further comprising the source contact 17 in contact with the slit insulating layer 18, wherein the sidewall of the source contact 17 is curved corresponding to the first (right) sidewall of the slit insulating layer 18 (e.g. curved at the section adjacent air gap 41).


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2012/0001264 A1 (Kim).

    PNG
    media_image3.png
    579
    610
    media_image3.png
    Greyscale

In re claim 1, Kim discloses (e.g. FIGs. 8-10) a semiconductor device comprising: 
a stack structure including conductive patterns 330 spaced apart from each other; 
a channel structure 310 penetrating the stack structure; 
a slit insulating layer 160+400 penetrating the stack structure in a first direction (vertical direction in FIG. 9); and
a source contact 380 in contact with the slit insulating layer 160+400 (no specific source contact claimed that would structurally distinguish over conductive layer 380), 
wherein air gaps 170 are defined between the conductive patterns 330, 
wherein the slit insulating layer 160+400 includes a first interposition part 400 covering a sidewall of one of the conductive patterns 330 and a second interposition part 160 covering one of the air gaps 170 from the side, and 
wherein a smallest width of the second interposition part 160 in a second direction (horizontal direction in FIG. 9) perpendicular to the first (vertical) direction is smaller than a smallest width of the first interposition part 400 in the second (horizontal) direction.

In re claim 2, Kim discloses (e.g. FIG. 9) wherein a width (in the lateral direction) of the second interposition part 160 becomes larger approaching the first interposition part 400 from a central level of the second interposition part 160.

In re claim 3, Kim discloses (e.g. FIG. 9) wherein a width of the first interposition part 400 becomes smaller approaching the second interposition part 160 from a central level of the first interposition part 400.

In re claim 4, Kim discloses (e.g. FIG. 9) wherein a width of the second interposition part 160 is smallest at a central level of an air gap 170 adjacent to the second interposition part 160.

In re claim 6, Kim discloses (e.g. FIG. 9) wherein the second interposition part 160 includes a second sidewall defining an air gap 170 adjacent to the second interposition part 160 and a first sidewall (sidewall adjacent 400) facing the second sidewall (sidewall facing 170), and wherein the first sidewall (sidewall of 160 adjacent 400 extending to 330) and the second sidewall (sidewall of 160 adjacent 170 is confined at the air gap 170) are formed asymmetrically to each other.

In re claim 7, Kim discloses (e.g. FIG. 9) wherein the first sidewall (sidewall of 160 adjacent 400) and the second sidewall (sidewall of 160 adjacent 170) are curved.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not disclose, alone or in combination along with, the limitations of the dependent claim reciting a semiconductor device comprising a stack structure including conductive patterns spaced apart from each other with air gaps defined between the conductive patterns; a channel structure penetrating the stack structure; a slit insulating layer penetrating the stack structure in a first direction, wherein the slit insulating layer includes a first interposition part covering a sidewall of one of the conductive patterns and a second interposition part covering one of the air gaps from the side; and a source contact in contact with the slit insulating layer, wherein the source contact includes a first contact part in contact with the first interposition part and a second contact part in contact with the second interposition part; wherein a smallest width of the second interposition part in a second direction perpendicular to the first direction is smaller than a smallest width of the first interposition part in the second direction, and a largest width of the second contact part is larger than a largest width of the first contact part.
US 2017/0084626 A1 teaches (FIG. 15) slit insulating layer 141 including a thicker first interposition part 141a and a thinner second interposition part 141b. However, the widest portion of the source contact CSP is in contact with the first interposition part instead of the second interposition part. 
US 2020/0402997 A1 teaches (FIG. 4) 3D memory comprising air gap 144 between gate conductors 120 and source contact 180 separated from the gates by insulating layers 182 and 146 defining air gap 144. However, the second interposition part of the insulating layer 182+146 covering the side of the air gap is wider than the first interposition part of the insulating layer 182+146 covering the sidewall of the gate conductors 120.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 

Regarding claim 1 rejected over respective Surthi and Kim, Applicant argues “source contact” is not taught (Remark, pages 10-13). 
This is not persuasive.
Surthi teaches (FIG. 19) a source structure 17 that is disposed under the stack 12 (¶ 30). Surthi further discloses the channel 44 may directly contact the source structure 17, which implies the stack 12 would be directly disposed on the source structure 17. Therefore, the direct stacking of the stack 12 over the source structure 17 would result in source structure 17 to be in contact with the insulating layer 90. As such, Surthi’s source structure 17 teaches claimed “source contact” that is in contact with the slit insulating layer 90.
Kim teaches (FIG. 9) a conductive layer 380 that is in contact with the insulating layer 400. No particular “source contact” has been claimed that would structurally distinguish over the conductive layer 380 that is formed over the channel pillars 310 and contact a source/drain region of the pillar. As such, Kim’s conductive layer 380 teaches the claimed the “source contact” that is in contact with the slit insulating layer (including 400 and 160).

Regarding claim 11 rejected over Shimizu, Applicant argues Shimizu fails to teach “a sidewall of the source contact is all curved” (Remark, pages 14-16). This is not persuasive. No specific extent of the sidewall of the source contact is recited as “all curved”. The claim, being open-ended, is met as long as the device “comprises” a sidewall of the source contact that is all curved. As such, the claimed “a sidewall of the source contact” does not distinguish over a sidewall of the source contact 17b at a section that is adjacent to the airgap 41, and the sidewall of the source contact is “all curved” at the sections located next to the airgaps 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0084626 A1 teaches (FIG. 15) source contact CSP having curved sidewall with widest part adjacent conductive electrodes EL
US 2020/0402997 A1 teaches (FIG. 4) 3D memory comprising air gap 144 between gate conductors 120 and source contact 180 separated from the gates by insulating layers 182 and 146 defining air gap 144
US 2020/0168625 A1 teaches (FIG. 3H) 3D memory comprising air gap 363 between gate conductors 342 and source contact 376 separated from the gates by insulating layer 374 defining air gap 363
US 2017/0062330 A1 teaches (FIG. 5F) 3D memory comprising air gap P between gate conductors EL and source contact CSP separated from the gates by insulating layer SP
US 2020/0091176 A1 teaches (FIG. 4) 3D memory comprising air gap AG1 between gate conductors WL and source contact CSL separated from the gates by insulating layer 170

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815